        Case 1:18-cv-01131-JPW Document 61 Filed 02/21/20 Page 1 of 22




                       UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF PENNSYLVANIA

 CHARLES DOMINIC DENNIS,

                      Plaintiff                    CIVIL ACTION NO. 1:18-CV-1131

        v.                                                  (WILSON, J.)
                                                         (MEHALCHICK, M.J.)
 OFFICER JAMES SHERIDAN, et al.,

                      Defendants


                         REPORT AND RECOMMENDATION

       Presently before the Court are two motions to dismiss for failure to state a claim upon

which relief can be granted, filed by Defendants Mark Rockovich (“Rockovich”) and Sergeant

Reilly (“Reilly”) (Doc. 45); and by Defendants Marcella Lendacky (“Lendacky”), Tony

George (“George”), James Sheridan (“Sheridan”), and Michael McGrath (“McGrath”).

(Doc. 46). For the reasons provided herein, the Court respectfully recommends that

Defendants Sheridan and McGrath’s motion to dismiss be GRANTED IN PART and

DENIED IN PART, and that all other Defendants be DISMISSED pursuant to Fed. R. Civ.

P. 12(b)(6).

I.     BACKGROUND AND PROCEDURAL HISTORY

             A. THE ORIGINAL COMPLAINT AND FIRST AMENDED COMPLAINT

       On June 4, 2018, Charles Dominic Dennis (“Dennis”), proceeding pro se, initiated the

above captioned civil rights action pursuant to 42 U.S.C. § 1983. (Doc. 1). In his initial

complaint, Dennis alleged that Sheridan and McGrath, police officers of the city of Wilkes-
           Case 1:18-cv-01131-JPW Document 61 Filed 02/21/20 Page 2 of 22



Barre, falsely charged him with various offenses.1 (Doc. 1, at 2). Dennis alleged that these

charges resulted in his “wrongful arrest and incarceration in violation of [his First, Fourth and

Eighth] Amendment rights, as well as other civil rights violations…[that] will become clear

and more defined in future filings.” (Doc. 1, at 2).

       On June 18, 2018, Dennis filed an application for leave to proceed in forma pauperis2

(Doc. 7), followed by an amended complaint (the “First Amended Complaint”) on July 31,

2018. (Doc. 10). Therein, Dennis asserted new causes of action. (Doc. 10). Specifically,

Dennis complained of Sheridan obtaining Dennis’s “intake sheet and other information from

the booking department where [Dennis] was admitted on May 5, 2018.” (Doc. 10, at 2). As

Dennis’s intake sheet purportedly contained private medical information, Dennis alleged that

Officer Sheridan obtained it without a warrant or subpoena. (Doc. 10, at 2). Dennis further

averred that a conspiracy took place to “illegally obtain personal information about [him],”

in violation of his rights under the Fourth Amendment, the Fourteenth Amendment, and the




       1
         These charges included criminal trespass, stalking, terroristic threats, simple assault,
and harassment, despite Dennis claiming that he resided with his girlfriend at the property
where Officer Sheridan and Officer McGrath arrested him. (Doc. 1, at 2). Dennis does not
provide a case number for his corresponding state court action. (Doc. 1; Doc. 10). However,
by way of background, the Court considers the underlying criminal dockets for the state court
proceedings to which he presumably refers. See e.g. Commonwealth v. Dennis, No. MJ-11101-
0000207-2018 (Magis. Dist. Ct. May 6, 2018); Commonwealth v. Dennis, No. CP-40-CR-
0001867-2018 (Luzerne Cty. C.C.P. May 30, 2018). The Court may properly take judicial
notice of these criminal dockets as an official state court record and a matter of public record.
See Sands v. McCormick, 502 F.3d 263, 268 (3d Cir. 2007); see also Tellabs, Inc. v. Makor Issues &
Rights, Ltd., 551 U.S. 308, 322 (2007) (holding that, in addition to the facts alleged on the face
of the complaint, the Court may consider “documents incorporated into the complaint by
reference, and matters of which a court may take judicial notice.”).a
       2
          On November 16, 2018, the Court granted Dennis’s motion to proceed in forma
pauperis in a separate Order. (Doc. 33).

                                                2
             Case 1:18-cv-01131-JPW Document 61 Filed 02/21/20 Page 3 of 22



Health Insurance Portability and Accountability Act of 1996 (“HIPAA”).3 (Doc. 10, at 2, 4-

5).

         The First Amended Complaint also complained of conduct that allegedly transpired

during Dennis’s confinement at Luzerne County Correctional Facility (“LCCF”). (Doc. 10).

Dennis alleged that, on July 25, 2018, he filed an administrative grievance pertaining to his

lack of law library access for three weeks. (Doc. 10, at 3). After observing this filing effort, a

prison official allegedly threatened to fire Dennis from his trustee job,4 and continued an

“unprovoked verbal assault” that placed Dennis in fear of physical violence. (Doc. 10, at 3).

Dennis thus asserted that the official intimidated and retaliated against him for seeking redress

through LCCF’s grievance system, and violated his rights under the First, Fourth, Eighth,

and Fourteenth Amendments. (Doc. 10, at 5).

         On May 31, 2019, the undersigned issued a report and recommendation (Doc. 40),

adopted by the District Court (Doc. 41), dismissing Dennis’s claims in part, and granting him

leave to amend the remainder. (Doc. 40). Specifically, the Court dismissed Dennis’s

retaliation claims against C.O. Renfer, finding that the allegations predicated on the

“unprovoked verbal assault” following his administrative grievance filing did not rise to the

level of retaliation. (Doc. 40, at 18). Verbal harassment alone does not satisfy the second prong

(adverse action) of a retaliation claim. (Doc. 40, at 18-19). Further, “the use of words generally

cannot constitute an assault actionable under § 1983.” (Doc. 40, at 19) (quoting Dixon v. Co



         3
             § 264, Pub. L. 104-191, 110 Stat. 1936, 2033–34 (codified at 42 U.S.C. § 1320d-2
note).

        Based on Dennis’s allegations, it is unclear whether he held this trustee job at LCCF
         4

or elsewhere.

                                                3
            Case 1:18-cv-01131-JPW Document 61 Filed 02/21/20 Page 4 of 22



Blantant, No. 3:CV-16-887, 2016 WL 3647970, at *2 (M.D. Pa. July 6, 2016)). Therefore, all

claims stemming from this alleged verbal assault were dismissed with prejudice.5 (Doc. 40, at

20).

        Dennis’s remaining claims of conspiracy, Fourth and Fourteenth Amendment

violations related to Defendant Sheridan’s access to Dennis’s private medical information, as

well as claims for false arrest, intimidation, and violations of the First, Fourth, and Eighth

Amendments against Defendants Sheridan and McGrath, alleged in a conclusory fashion

without any factual allegations in support, were dismissed without prejudice, and Dennis was

directed to file a second amended complaint, with specific directions as to the boundaries of

that pleading. (Doc. 40; Doc. 41). Of particular note, the Court instructed that the amended

complaint must not go beyond the scope of the claims already raised, or Defendants already

named in the original or first amended complaint. (Doc. 40, at 25).

             B. THE SECOND AMENDED COMPLAINT

        On July 22, 2019, Dennis filed a Second Amended Complaint. (Doc. 42). In his

Second Amended Complaint, Dennis asserts claims against Defendants Sheridan, McGrath,

Marcella Lendacky, Mark Rockovich, Sergeant Reilly, Tony George, and the City of Wilkes-

Barre, Pennsylvania. Despite the explicit instruction that the second amended complaint not

go beyond the scope of claims already raised, or Defendants already named, Dennis named

Defendants Lendacky, Rockovich, George, Reilly, and the City of Wilkes-Barre for the first

time.




        Dennis’s claims pursuant to HIPAA were also dismissed with prejudice, as that law
        5

does not create a private right of action for individual plaintiffs. (Doc. 40, at 23)

                                              4
           Case 1:18-cv-01131-JPW Document 61 Filed 02/21/20 Page 5 of 22



       Dennis’s claims arise from the circumstances of his arrest on May 5, 2018.6 (Doc. 42).

Dennis alleges that the evening before, he and his significant other, Kimberly Mcandrew

(“Mcandrew”), became involved in an argument at the house where they both legally resided.

(Doc. 42, at 4). Dennis left the house at approximately 10:45 pm to get pizza, talk to friends,

and allow time to lapse so things would calm down between the two of them. (Doc. 42, at 4-

5). Dennis returned to the house at approximately 12:30 am on May 6, 2018, to find that it

was locked (which he claims was not unusual) and that he was without a key. (Doc. 42, at 5).

After knocking at the front door and not receiving an answer, Dennis remembered that a

window to the basement was unlocked. (Doc. 42, at 5). So, Dennis removed the screen,

opened the window, and climbed inside. (Doc. 42, at 6).

       Next, Dennis put his jacket in the dryer, as it had been raining that evening. (Doc. 42,

at 6). While waiting for his jacket to dry, police arrived in the basement. (Doc. 42). Dennis

alleges that Sheridan “forcibly grabbed me and pushed me towards the basement wall with

such force that I almost fell headfirst into it.” (Doc. 42, at 6). Dennis goes on to describe

Sheridan pushing his face forcefully against the wall, twisting his wrist and arm behind his

back, kicking his legs apart, and clipping handcuffs on his wrists “so tight that I thought the

bones had snapped.” (Doc. 42, at 6).

       Dennis alleges that Sheridan then pulled him up the stairs from his basement by the

handcuffs and continued to “push, shove, and pull” him to the police car. (Doc. 42, at 7).

Dennis claims that he was verbally protesting throughout this event but did not resist arrest.

(Doc. 42, at 7). Sheridan then transported Dennis to the police station, where he was held



       6
           The resulting charges were eventually dismissed. (Doc. 42, at 39).

                                                5
            Case 1:18-cv-01131-JPW Document 61 Filed 02/21/20 Page 6 of 22



until his arraignment the next morning. (Doc. 42, at 7). McGrath, Dennis claims, was present

throughout this incident and did not attempt to intervene. (Doc. 42, at 7).

        On May 25, 2018, Dennis had a preliminary hearing with Sheridan present. (Doc. 42,

at 8). Dennis claims that, through conversation with McAndrew, he learned that Sheridan or

McGrath had fabricated a witness statement to be signed by his girlfriend’s mother. (Doc. 42,

at 8). He also alleges that Sheridan threatened his girlfriend when she attempted to testify on

Dennis’s behalf at his preliminary hearing. (Doc. 42, at 8). After this hearing, Dennis

remained detained on bail until January 8, 2019, when the charges were dismissed. (Doc. 42,

at 9, 39).

        Construing the Second Amended Complaint liberally,7 the Court finds that Dennis

asserts the following claims against Sheridan and McGrath: unreasonable search and seizure

in violation of the Fourth and Fourteenth Amendments arising from entry into his home and

seizure of his person; violations of the First and Eighth Amendments arising from his “fear of

imminent peril resulting from an offer or attempt to injure him,” unreasonable seizure of his

person, violation of his right to expression free from government interference, and restricting

his freedom of speech; a state law claim of assault arising from Sheridan pulling him up the

stairs and shoving him throughout the arrest; a state law claim of battery arising from

“pinning” him against the basement wall and conducting a pat-down search without the

requisite level of suspicion; and a state law claim of false imprisonment arising from detention

through unlawfully obtained evidence, and unreasonable belief that Dennis had committed




        7
         See Estelle v. Gamble, 429 U.S. 97, 106 (1976)(explaining that a pro se complaint should
be liberally construed).

                                               6
           Case 1:18-cv-01131-JPW Document 61 Filed 02/21/20 Page 7 of 22



an offense. (Doc. 42, at 9-11).8 Dennis did not raise the state law claims of battery, assault, or

false imprisonment in his Initial Complaint or Amended Complaint, (Doc. 1), (Doc. 10).

       Dennis raises claims against Defendants Lendacky, Rockovich, George, and the City

of Wilkes-Barre pursuant to a respondeat superior theory for their oversight of Sheridan and

McGrath’s actions. (Doc. 42, at 2). His claim against Reilly arises from Reilly providing

prison documents and records about Dennis to Sheridan. (Doc. 42, at 1-2). It appears from

what Dennis has labeled as ‘Exhibit A’ that those documents and records consisted of

Dennis’s address. (Doc. 42, at 27, 30).9

       On August 5, 2019, Defendants Reilly and Rockovich jointly filed a motion to dismiss

for failure to state a claim. (Doc. 45). In support of their motion, they argue that they are

accused of unlawfully providing the Wilkes-Barre police with Dennis’s address and that, even

if true, Dennis does not have a constitutional right to privacy in his address. (Doc. 47, at 9).

A person’s address, they argue, is readily available to the public through arrest records,

judicial proceedings, and police reports. (Doc. 47, at 9). Additionally, Rockovich and Reilly

argue that they are entitled to qualified immunity as government officials. (Doc. 47, at 12-13).

       On August 12, 2019, George, Lendacky, Sheridan, and McGrath jointly filed a motion

to dismiss and a motion to strike. (Doc. 46). In support, George and Lendacky argue that they

were not properly served with the action, that the only factual allegations involving them are

a “wide-sweeping respondeat superior theory” for the torts committed by others which is not


       8
        The Court notes that, though Dennis describes post-arrest conduct periodically
throughout his complaint, he restricts his causes of action (which are clearly labeled) to
conduct that occurred during his arrest. (Doc. 42, at 9-12).
       9
         “A copy of a written instrument that is an exhibit to a pleading is a part of the pleading
for all purposes.” Fed. R. Civ. P. 10(c).

                                                7
         Case 1:18-cv-01131-JPW Document 61 Filed 02/21/20 Page 8 of 22



actionable under § 1983, that they are entitled to qualified immunity as government officials,

and that because they were not named in the Complaint (Doc. 1) or Amended Complaint

(Doc. 10), they are beyond the scope of the Second Amended Complaint as ordered by the

Court. (Doc. 50, at 27).

       Sheridan and McGrath argue that Dennis’s Second Amended Complaint merely

recites the elements of a § 1983 action and that his Constitutional claims do not meet the

factual pleading standards set out by the Court in Iqbal. (Doc. 50, at 14-15) (citing Iqbal, 556

U.S. at 678). With regards to Dennis’s claims of assault and battery, they argue that police

officers are privileged to use “a reasonable amount of force when effectuating an arrest,” and

that their use of force was necessary at the time. (Doc. 50, at 15) (citing Renk v. City of Pittsburgh,

641 A.2d 289, 293 (Pa. 1994)). Dennis’s claim of false imprisonment, they argue, should fail

because they had probable cause to detain him (Doc. 50, at 17). They also argue that all claims

against them should be dismissed because they are entitled to qualified immunity. (Doc. 50,

at 25-26).

       The Court now considers these motions to dismiss. (Doc. 50).

II.    LEGAL STANDARDS

             A. MOTION TO DISMISS

       Rule 12(b)(6) of the Federal Rules of Civil Procedure authorizes a defendant to move

to dismiss for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P.

12(b)(6). The United States Court of Appeals for the Third Circuit has noted the evolving

standards governing pleading practice in federal court, stating that:

       Standards of pleading have been in the forefront of jurisprudence in recent
       years. Beginning with the Supreme Court’s opinion in Bell Atl. Corp. v. Twombly,
       550 U.S. 544 (2007), continuing with our opinion in Phillips [v. Cnty of Allegheny,

                                                  8
         Case 1:18-cv-01131-JPW Document 61 Filed 02/21/20 Page 9 of 22



       515 F.3d 224 (3d Cir. 2008)] and culminating recently with the Supreme
       Court’s decision in Ashcroft v. Iqbal, 556 U.S. 662 (2009), pleading standards
       have seemingly shifted from simple notice pleading to a more heightened form
       of pleading, requiring a plaintiff to plead more than the possibility of relief to
       survive a motion to dismiss.

       Fowler v. UPMC Shadyside, 578 F.3d 203, 209–10 (3d Cir. 2009).

In deciding a Rule 12(b)(6) motion, the court may consider the facts alleged on the face of the

complaint, as well as “documents incorporated into the complaint by reference, and matters

of which a court may take judicial notice.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S.

308, 322 (2007). In order to state a valid cause of action, a plaintiff must provide some factual

ground for relief which “requires more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007). A trial court must assess whether a complaint states facts upon which relief can

be granted, and should “begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Ashcroft v. Iqbal, 556 U.S. 662, 679

(2009). “[T]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678. A court “need not credit a

complaint's ‘bald assertions' or ‘legal conclusions' when deciding a motion to dismiss.” Morse

v. Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997). Additionally, a court need not

assume that a plaintiff can prove facts that the plaintiff has not alleged. Associated Gen.

Contractors of Cal. v. California State Council of Carpenters, 459 U.S. 519, 526 (1983).

       When it comes to the factual grounds, however, a court must accept as true all

allegations in the complaint, and any reasonable inferences that can be drawn therefrom are

to be construed in the light most favorable to the plaintiff. Jordan v. Fox, Rothschild, O'Brien

&Frankel, 20 F.3d 1250, 1261 (3d Cir. 1994).
                                                 9
        Case 1:18-cv-01131-JPW Document 61 Filed 02/21/20 Page 10 of 22



       With the aforementioned standards in mind, a document filed pro se is “to be liberally

construed.” Estelle v. Gamble, 429 U.S. 97, 106 (1976). A pro se complaint, “however inartfully

pleaded,” must be held to “less stringent standards than formal pleadings drafted by lawyers”

and can only be dismissed for failure to state a claim if it appears beyond doubt that the

plaintiff can prove no set of facts in support of his claim which would entitle him to

relief. Haines v. Kerner, 404 U.S. 519, 520–21 (1972). Nonetheless, pro se plaintiffs are still

subject to the basic pleading requirements of Rule 8. Rhett v. New Jersey State Superior Court,

260 F. App’x 513 (3d Cir. 2008). The Third Circuit has further instructed that if a complaint

is vulnerable to dismissal for failure to state a claim, the district court must permit a curative

amendment, unless an amendment would be inequitable or futile. Grayson v. Mayview State

Hosp., 293 F.3d 103, 108 (3d Cir. 2002).

           B. EFFECT OF DENNIS’S SECOND AMENDED COMPLAINT

        At the outset, the Court considers which filing stands as the operative complaint in

this action. As a matter of law, an amended complaint takes the place of any previously filed

complaints, effectively invalidating them, unless the amended complaint specifically refers to

or adopts the earlier pleading. W. Run Student Hous. Assocs., LLC v. Huntington Nat. Bank, 712

F.3d 165, 171 (3d Cir. 2013) (“[T]he amended complaint ‘supersedes the original and renders

it of no legal effect, unless the amended complaint specifically refers to or adopts the earlier

pleading.’”) (quoting New Rock Asset Partners, L.P. v. Preferred Entity Advancements, Inc., 101 F.3d

1492, 1504 (3d Cir.1996)); see also Snyder v. Pascack Valley Hosp., 303 F.3d 271, 276 (3d Cir.

2002) (“An amended complaint supersedes the original version in providing the blueprint for

the future course of a lawsuit.”).



                                                10
        Case 1:18-cv-01131-JPW Document 61 Filed 02/21/20 Page 11 of 22



       The Court was abundantly clear that Dennis’s Second Amended Complaint is to stand

alone without reference to other complaints he had filed. (Doc. 40, at 25). The Second

Amended Complaint was not to include claims which had not been raised in the Original

Complaint or Amended Complaint. (Doc. 40, at 25). Therefore, Dennis’s Second Amended

Complaint, (Doc. 42), stands as the operative complaint in this action, superseding all others,

W. Run Student Hous. Assocs., LLC, 712 F.3d at 171, and is effective only as it relates to those

claims which Dennis raised in his Original Complaint or Amended Complaint.

III.   DISCUSSION

            A. CLAIMS AND DEFENDANTS NOT NAMED IN THE ORIGINAL                   OR   FIRST
               AMENDED COMPLAINT SHOULD BE DISMISSED.

       The Court was abundantly clear that Dennis’s Second Amended Complaint is to stand

alone without reference to other complaints he had filed. (Doc. 40, at 25). The Second

Amended Complaint was not to include claims not raised or Defendants not named in the

Original Complaint or Amended Complaint. (Doc. 40, at 25). Dennis did not raise the state

law claims of battery, assault, or false imprisonment in his Initial Complaint or Amended

Complaint, (Doc. 1), (Doc. 10). As such, it is recommended that these claims be dismissed.

Further, the Second Amended Complaint names, for the first time, Defendants Lendacky,

Rockovich, George, Reilly, and the City of Wilkes-Barre. It is respectfully recommended that

these Defendants be dismissed as well.10



       10
          Even if the Court were to consider the merits of the claims against these Defendants,
they would not survive Defendants’ motion to dismiss on the merits. The claims against these
Defendants Lendacky, Rockovich, George, and the City are brought under a theory of
respondeat superior for the acts of Sheridan and McGrath. (Doc. 42, at 2). Dennis asserts no
other grounds for their liability. (Doc. 42). The Third Circuit has held that defendants in a
civil rights action must have been personally involved in the alleged wrongs, and that
respondeat superior cannot be the sole basis for such action. Rode v. Dellarciprete, 845 F.2d 1195,
                                                 11
        Case 1:18-cv-01131-JPW Document 61 Filed 02/21/20 Page 12 of 22



           B. MOTION TO DISMISS PURSUANT TO RULE 12(B)(5)

       Defendants Sheridan and McGrath seek to have the Second Amended Complaint

dismissed on the grounds that they were not properly served with the pleading pursuant to

Federal Rule of Civil Procedure 12(b)(5). Rule 12(b)(5) allows for dismissal based on

insufficient service of process. Fed. R. Civ. P. 12(b)(5); Wright & Miller, 5B Fed. Prac. & Proc.

Civ. § 1353 (“A Rule 12(b)(5) motion is the proper vehicle for challenging the mode of delivery

or the lack of delivery of the summons and complaint.”). Under 12(b)(5), “the plaintiff bears

the burden of establishing that the service of process has been performed in accordance with

the requirements of Federal Rule of Civil Procedure 4.” Boteach v. Socialist People's Libyan Arab

Jamahiriya, 759 F. Supp. 2d 548, 550 (D.N.J. 2010) (quoting McDaniel v. Greyhound Lines, Inc.,




1207 (3d Cir. 1988). Actual knowledge and allowance of the specific action at issue is
sufficient to bring a claim, but knowledge and allowance must be alleged and described with
particularity. Rode, 845 F.2d at 1207.

        As to Defendant Reilly, Dennis claims Reilly violated his Fourteenth Amendment
rights when he provided Dennis’s prison records, containing his address, to Sheridan. (Doc.
42, at 27, 30). Liberally construing Dennis’s complaint, this action was in violation of his
Fourteenth Amendment right protecting individuals from government disclosure of personal
information. See Roe v. Wade, 410 U.S. 113, 152 (1973). To qualify as constitutionally
protected, the personal information must be subject to a reasonable expectation of privacy.
Katz v. United States, 389 U.S. 347, 360 (1967) (Harlan, J., concurring). Information readily
available to the public, including judicial proceedings, police reports, arrests, and other public
documents, are not entitled to constitutional protection. the information contained in a police
report is not protected by the confidentiality branch of the constitutional right of privacy.
Scheetz v. The Morning Call, Inc., 946 F.2d 202, 207 (3d Cir. 1991). Further, even if this Court
were to find that Dennis states a claim against Reilly for the distribution of his private
information, Reilly would likely be entitled to qualified immunity on this issue. See Eades v.
Wetzel, 2019 WL 6255214 (M.D. Pa. 2019) (granting qualified immunity to defendants who
were alleged to have violated plaintiff’s right to privacy for releasing his personal information
after finding no relevant Supreme Court or Third Circuit precedent holding that corrections
officials’ decision to release inmates’ personal information to a third-party vendor violates the
right to privacy under the Fourteenth Amendment.)
                                                 12
        Case 1:18-cv-01131-JPW Document 61 Filed 02/21/20 Page 13 of 22



2008 WL 2704774, at *4 (W.D.N.C. July 7, 2008)); Carpenter v. Young, 2004 WL 1858353, at

*2 (E.D. Pa. Aug. 3, 2004) (same).

       In response to Defendants’ allegation that they were not properly served, Plaintiff

submits that he “personally served defendants with complaint and hand delivered each

complaint and took pictures of himself handing complaint to said Defendants” (Doc. 54).

Additionally, Plaintiff included in his brief in opposition a verification, sworn under penalty

of perjury, that the activities described in the brief were true and accurate (Doc. 54, at 5), and

included a certificate of service that he served a copy of the amended complaint on the

Defendants (Doc. 54, at 6). The undersigned finds that Plaintiff has met (albeit tenuously) his

burden of showing that service was effected. See Erie Ins. Exch. v. Gree USA, Inc., No. 3:CV-18-

2126, 2019 WL 1405854, at *2 (M.D. Pa. Mar. 28, 2019) (This burden can be met by a

preponderance of the evidence using affidavits, depositions, and oral testimony.) (internal

citations omitted).

       Further, as dismissal of a complaint under Rule 12(b)(5) must be entered without

prejudice, Umbenhauer v. Woog, 969 F.2d 25, 30 n. 6 (3d Cir. 1992), and that counsel for

Defendants has entered his appearance on their behalf, and that this case has been prolonged

long enough at this juncture, the Court recommends that Defendants’ motion to dismiss the

Second Amended Complaint pursuant to Rule 12(b)(5) be DENIED.

           C. PLAINTIFF’S § 1983 CLAIMS AGAINST DEFENDANTS SHERIDAN                  AND
              MCGRATH

       Only one count remains before this Court. In Count I of his Second Amended

Complaint, Plaintiff incorporates by reference the allegations made in the previous

paragraphs, and then makes a general claim for damages under 42 U.S.C. § 1983. (Doc. 42,


                                               13
        Case 1:18-cv-01131-JPW Document 61 Filed 02/21/20 Page 14 of 22



at ¶¶ 34-35). Defendants Sheridan and McGrath move to dismiss this count as devoid of any

factual allegations which might give rise to any claims, and only containing threadbare recitals

of the elements of a 1983 action. When considering a motion to dismiss, the Court must take

all facts as alleged in the complaint as true. Jordan, 20 F.3d at 1261. Any reasonable inferences

that can be drawn from those facts are to be construed in the light most favorable to the

plaintiff. Jordan, 20 F.3d at 1261. If those facts and inferences make out a cognizable claim,

then the motion to dismiss must be denied. Jordan, 20 F.3d at 1261. Liberally construing this

pro se complaint, the Court finds that Dennis does plausibly allege Fourth and Fourteenth

Amendment claims for illegal seizure of his person and excessive force.11

       A law enforcement officer's use of excessive force in the course of an arrest or

investigatory stop constitutes an unlawful “seizure” under the Fourth Amendment.

Broadwater v. Fow, 945 F. Supp. 2d 574, 583–84 (M.D. Pa. 2013); citing Graham v. Connor, 490

U.S. 386, 394, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989); Carswell v. Borough of Homestead, 381

F.3d 235, 240 (3d Cir.2004). To determine whether specific conduct qualifies as excessive

force, the court must examine its objective “reasonableness.” Broadwater, 945 F.Supp. 2d at

583; citing Graham, 490 U.S. at 395–96, 109 S.Ct. 1865. In making this determination:

       The court should consider the severity of the crime, the suspect's “immediate
       threat” to the safety of officers or others, resistance to arrest, attempts to flee,
       and access to weapons. [Graham, 490 U.S.] at 396, 109 S.Ct. 1865; Couden v.
       Duffy, 446 F.3d 483, 497 (3d Cir.2006). The court should also consider the
       duration of the law enforcement officer's use of force, whether the officer was
       attempting to effect an arrest, and the presence of accomplices. Sharrar v.
       Felsing, 128 F.3d 810, 822 (3d Cir.1997) (abrogated on other grounds by Curley v.
       Klem, 499 F.3d 199 (3d Cir.2007)). The court must examine the use of force




       These are claims related to and initially brought by Plaintiff in the original and first
       11

amended complaints.
                                            14
       Case 1:18-cv-01131-JPW Document 61 Filed 02/21/20 Page 15 of 22



       from “the perspective of a reasonable officer on the scene,” without the benefit
       of hindsight. Graham, 490 U.S. at 396, 109 S.Ct. 1865.

       Broadwater, 945 F.Supp. 2d at 583.

       Dennis’s complaint, as a matter of law, sufficiently alleges a claim of unlawful seizure

of his person and excessive force. Taken as true, the plausible allegations may establish a

violation of his constitutional rights pursuant to the Fourth Amendment.

       Dennis’s alleges his Fourth and Fourteenth Amendment rights were violated when

Sheridan and McGrath entered his home, seized his person, and made intentional and

offensive contact with his body. (Doc. 42, at 9). Dennis claims that Sheridan and McGrath

illegally entered his home and detained him without sufficient cause. (Doc. 42, at 1). Dennis

was in his basement unarmed and intoxicated at the time of his arrest, there were two officers

present, and Sheridan testified that Dennis did not resist arrest or “give [him] any problems.”

(Doc. 42). The ‘intentional and offensive contact’ includes shoving him ‘forcefully’ into a

wall, dragging him up his basement stairs by handcuffs, ‘pushing and shoving’ him

throughout his residence, and applying handcuffs “so tight that I thought the bones had

snapped in my wrist.” (Doc. 42, at 6-7). He alleges that Sheridan “forcibly shoving me against

the wall … pressing my face against the stone and concrete basement wall … twisting my

wrist and arm behind my back …” and applying handcuffs with enough tightness to cause

continuing injury….” Dennis alleges that he continues to experience “shooting pain and

numbness” in his arms and wrists from the application of the handcuffs. (Doc. 42, at 6-7).

Dennis claims that these actions deprived him of his liberty without due process, deprived

him of his right to be free from unreasonable search and seizure, and, liberally construing the




                                              15
        Case 1:18-cv-01131-JPW Document 61 Filed 02/21/20 Page 16 of 22



complaint, deprived him of his right to be free of excessive force. (Doc. 42, at 9). See Green v.

New Jersey State Police, 246 F. App’x 158, 161 (3d Cir. 2007).12

        Therefore, it is recommended that Defendants’ motion to dismiss Dennis’s § 1983

claims of illegal seizure of his person and excessive force be DENIED.

            D. SHERIDAN     AND    MCGRATH’S QUALIFIED IMMUNITY FROM CIVIL
               DAMAGES

       In their motion to dismiss, Sheridan and McGrath assert that they are protected from

liability due to qualified immunity. (Doc. 50, at 25). Qualified immunity provides not merely

a “defense to liability,” but rather “immunity from suit.” Hunter v. Bryant, 502 U.S. 224, 227

(1991). Specifically, “[q]ualified immunity shields federal and state officials from money

damages unless a plaintiff pleads facts showing (1) that the official violated a statutory or

constitutional right, and (2) that the right was ‘clearly established’ at the time of the challenged

conduct.” Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011). An official who reasonably believes

his conduct to be lawful is thus protected, as qualified immunity provides “ample room for

mistaken judgments by protecting all but the plainly incompetent or those who knowingly

violate the law.” Kelly v. Borough of Carlisle, 622 F.3d 248, 254 (3d Cir. 2010). The Supreme

Court “repeatedly ha[s] stressed the importance of resolving immunity questions at the

earliest possible stage in litigation.” Pearson v. Callahan, 555 U.S. 223, 232 (2009). However,

the Third Circuit has warned that “it is generally unwise to venture into a qualified immunity

analysis at the pleading stage as it is necessary to develop the factual record in the vast

majority of cases.” Newland v. Reehorst, 328 F. App'x 788, 791 n.3 (3d Cir. 2009). The key



       12
          McGrath is potentially liable insofar as Dennis’s Fourth Amendment rights were
violated, and he could have but did not intervene. See Smith, 293 F.3d at 652; Supra, at 21.

                                                16
        Case 1:18-cv-01131-JPW Document 61 Filed 02/21/20 Page 17 of 22



determination thus is whether “immunity is established on the face of the complaint.” Thomas

v. Independence Twp., 463 F.3d 285, 291 (3d Cir. 2006).

       Having determined that Dennis has adequately alleged that Defendants Sheridan and

McGrath violated his constitutional rights, the Court will proceed directly to the second prong

of the qualified immunity analysis.13 “A right is ‘clearly established’ if a reasonable actor

under the circumstances would have known that his or her conduct impinged upon

constitutional mandates.” Broadwater, 945 F. Supp. 2d at 585. A right may be clearly

established without “a case directly on point, but existing precedent must have placed the

statutory or constitutional question beyond debate.” al-Kidd, 563 U.S. at 741. Further, the

Third Circuit has noted that “[i]f the unlawfulness of the defendant's conduct would have

been apparent to a reasonable official based on the current state of the law, it is not necessary

that there be binding precedent from this circuit so advising.” Brown v. Muhlenberg Twp., 269

F.3d 205, 211-12 n.4 (3d Cir. 2001). “In determining whether a right has been clearly

established, the court must define the right allegedly violated at the appropriate level of

specificity.” Sharp v. Johnson, 669 F.3d 144, 159 (3d Cir. 2012); see also al–Kidd, 563 U.S. at

742 (“We have repeatedly told courts ... not to define clearly established law at a high level

of generality. The general proposition, for example, that an unreasonable search or seizure

violates the Fourth Amendment is of little help in determining whether the violative nature

of particular conduct is clearly established.”) (citations omitted). “The dispositive question is

‘whether the violative nature of particular conduct is clearly established.’” Mullenix v. Luna,

136 S.Ct. 305, 308 (2015) (per curiam) (quoting al–Kidd, 563 U.S. at 742).


       13
         The Supreme Court has noted that “lower courts have discretion to decide which of
the two prongs of qualified-immunity analysis to tackle first.” al-Kidd, 563 U.S. at 735.
                                            17
         Case 1:18-cv-01131-JPW Document 61 Filed 02/21/20 Page 18 of 22



         There is no doubt that the subject constitutional rights were clearly established on the

date of the incident in question—May 5, 2018. Broadwater, 945 F. Supp. 2d at 586; citing

Graham v. Connor, 490 U.S. 386, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989) and Sharrar v. Felsing,

128 F.3d 810 (3d Cir.1997) (setting forth factors governing the reasonableness of an officer's

use of force); see also Green v. N.J. State Police, 246 Fed. App’x 158, 163 (3d Cir.2007). Further,

a liability for a failure to intervene in the use of excessive force is clearly established.

Broadwater, 945 F. Supp. 2d at 586; citing Smith v. Mensinger, 293 F.3d 641 (3d Cir.2002); Baker

v. Monroe Township, 50 F.3d 1186 (3d Cir.1995); Garbacik v. Janson, 111 F. App’x. 91, 94 (3d

Cir.2004).

         For the above reasons, it is recommended that Defendants’ motion to dismiss on the

basis of qualified immunity be DENIED.

   IV.       MOTION TO SUPPLEMENT THE AMENDED COMPLAINT AND LEAVE TO AMEND

         Dennis seeks to leave to file a supplemental complaint so that he may allege and detail

(1) new symptoms which have arisen, (2) additional information he believes was

communicated in violation of his Constitutional right to privacy, and (3) that Defendant

Reilly should be substituted for C.O. John Doe. (Doc. 56). Specifically, Dennis alleges that

he has suffered a relapse of symptoms arising from his arrest at issue and is now unable to

work. (Doc. 56, at 4-5). Dennis also submits that more personal information than merely his

address was wrongfully disclosed by Defendants and that leave should be granted to make

this amendment. (Doc. 56, at 6-7). Finally, Dennis wishes to provide reference to policies and

customs of the Luzerne County Correctional Facility and the Wilkes-Barre Police

Department. (Doc. 56, at 8).



                                                18
        Case 1:18-cv-01131-JPW Document 61 Filed 02/21/20 Page 19 of 22



       Rule 15(d) of the FEDERAL RULES          OF   CIVIL PROCEDURE governs motions to

supplement, and states in pertinent part:

       “On a motion and reasonable notice, the court may, on just terms, permit a
       party to serve a supplemental pleading setting out any transaction, occurrence,
       or event that happened after the date of the pleading to be supplemented.”

       Fed. R. Civ. P. 15(d).

As with motions to amend, whether to grant a motion to supplement rests with the sound

discretion of the district court. Nottingham v. Peoria, 709 F. Supp. 542, 544 (M.D. Pa. 1988)

(citing Bates v. Western Electric, 420 F.Supp. 521, 525 (E.D. Pa. 1976)). Upon making this

determination, the Court may consider “the promotion of a justiciable disposition of the case,

the delay or inconvenience the allowance of such a pleading will cause, and the prejudice to

the rights of the parties to the action.” Nottingham, 709 F. Supp. at 544. However, a Court

need not grant leave to supplement when the motion “relates only indirectly, if at all, to the

original complaint and the alleged cause of action arose out [of] an entirely unrelated set of

facts ....” Deen-Mitchell v. Lappin, No. CIV.A. 1:11-1902, 2012 WL 74900, at *4 (M.D. Pa.

Jan. 10, 2012) (citing Nottingham, 709 F.Supp. at 544).

       The Court has reviewed Dennis’s motion, construing it liberally. See generally Arthur v.

Maersk, Inc., 434 F.3d 196, 202 (3d Cir. 2002) (“Federal Rule of Civil Procedure 15 embodies

a liberal approach to pleading.”). Even under this liberal standard, however, the Court finds

that granting Dennis’s motion would not be justified in this case. Specifically, a review of his

motion reveals that the only “transaction, occurrence, or event that happened after the date of

the pleading to be supplemented” would be the additional adverse symptoms he has experienced.

See Fed. R. Civ. P. 15(d) (emphasis added). Though these may be important, they may be



                                              19
        Case 1:18-cv-01131-JPW Document 61 Filed 02/21/20 Page 20 of 22



introduced at a point when damages are being considered. There is no need to submit this

update in a supplemental complaint.

       Dennis points to no other transaction, occurrence, or event that occurred after the date

of his second amended complaint, therefore Dennis’s Motion to Supplement the Complaint

is DENIED.14

       Further, although pro se plaintiffs often should be afforded an opportunity to amend a

complaint before the complaint is dismissed with prejudice, see Fletcher–Harlee Corp. v. Pote

Concrete Contractors, Inc., 482 F.3d 247, 253 (3d Cir. 2007), the undersigned finds that granting

further leave to amend would be futile or result in undue delay. Alston v. Parker, 363 F.3d 229,

235-36 (3d Cir. 2004); see also In re Avandia Mktg., Sales Practices & Products Liab. Litig., 564 F.

App'x 672, 673 (3d Cir. 2014) (“A district court has ‘substantial leeway in deciding whether

to grant leave to amend.’”) (quoting Lake v. Arnold, 232 F.3d 360, 373 (3d Cir. 2000)). Given

that this is Dennis’s third draft of the complaint in this case, the court finds that undue delay

will result in granting Dennis yet another chance to amend his complaint. As such it is

recommended that he be denied any further leave to amend.

V.     CONCLUSION AND RECOMMENDATION

       For the foregoing reasons, the Court recommends as follows:

       1.      The motion to dismiss Plaintiff’s complaint pursuant to Rule 12(b)(5) be
               DENIED;

       2.      The motion of Defendants McGrath and Sheridan (Doc. 46) to dismiss
               Plaintiff’s § 1983 claim of excessive force be DENIED;




       14
         Even the substitution of Defendant Reilly for C.O. John Doe is futile, because, as
more fully set forth above, the allegations against Reilly related to the dissemination of
information about Dennis, do not state a plausible claim.
                                            20
       Case 1:18-cv-01131-JPW Document 61 Filed 02/21/20 Page 21 of 22



      3.    The motions of the remaining Defendants (Doc. 45; Doc. 46) –
            Defendants Lendacky, George, the City of Wilkes Barre, Reilly, and
            Rockovich – be GRANTED with prejudice and these Defendants be
            terminated from this case;

      4.    Plaintiff’s motion for leave to file a supplemental complaint (Doc. 56)
            be DENIED;

      5.    This case be remanded to the undersigned for further proceedings.




Dated: February 21, 2020                              s/ Karoline Mehalchick
                                                      KAROLINE MEHALCHICK
                                                      United States Magistrate Judge




                                          21
       Case 1:18-cv-01131-JPW Document 61 Filed 02/21/20 Page 22 of 22




                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA

 CHARLES DOMINIC DENNIS,

                        Plaintiff                 CIVIL ACTION NO. 1:18-CV-1131

       v.                                                   (WILSON, J.)
                                                         (MEHALCHICK, M.J.)
 OFFICER JAMES SHERIDAN, et al.,

                        Defendants

                                         NOTICE

      NOTICE IS HEREBY GIVEN that the undersigned has entered the foregoing Report

and Recommendation dated February 21, 2020.

      Any party may obtain a review of the Report and Recommendation pursuant to Rule

72.3, which provides:

      Any party may object to a magistrate judge’s proposed findings,
      recommendations or report addressing a motion or matter described in 28
      U.S.C. § 636(b)(1)(B) or making a recommendation for the disposition of a
      prisoner case or a habeas corpus petition within fourteen (14) days after being
      served with a copy thereof. Such party shall file with the clerk of court, and
      serve on the magistrate judge and all parties, written objections which shall
      specifically identify the portions of the proposed findings, recommendations or
      report to which objection is made and the basis for such objections. The
      briefing requirements set forth in Local Rule 72.2 shall apply. A judge shall
      make a de novo determination of those portions of the report or specified
      proposed findings or recommendations to which objection is made and may
      accept, reject, or modify, in whole or in part, the findings or recommendations
      made by the magistrate judge. The judge, however, need conduct a new
      hearing only in his or her discretion or where required by law, and may consider
      the record developed before the magistrate judge, making his or her own
      determination on the basis of that record. The judge may also receive further
      evidence, recall witnesses or recommit the matter to the magistrate judge with
      instructions.

Dated: February 21, 2020                                s/ Karoline Mehalchick
                                                        KAROLINE MEHALCHICK
                                                        United States Magistrate Judge
